
	
		I
		111th CONGRESS
		2d Session
		H. R. 4464
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2010
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Linder, Mr. Broun of
			 Georgia, Mr. Burton of
			 Indiana, Mr. Olson,
			 Mr. Posey, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the release or transfer of an individual
		  detained at Naval Station, Guantanamo Bay, Cuba, into or to the custody of any
		  country or region that is recognized by the Department of State or the
		  Department of Defense as a haven for terrorist activity or that has been
		  classified as a state sponsor of terrorism.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Terrorists from Reuniting with
			 Terrorist Cells Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Congress passed the Authorization to use
			 Military Force in the wake of the devastating attacks on United States soil on
			 September 11, 2001.
			(2)Many persons
			 captured during Operation Enduring Freedom and otherwise were transferred to
			 Naval Station, Guantanamo Bay, Cuba (hereinafter in this section referred to as
			 Guantanamo Bay).
			(3)The detention facility at Guantanamo Bay is
			 the only complex in the world that can safely hold individuals that pose a
			 high-security risk to the United States.
			(4)Such facility is a
			 secure location away from population centers, provides maximum security
			 required to prevent escape, provides multiple levels of confinement
			 opportunities based on compliance of the detainee, and provides medical care
			 not available to a majority of the population of the world.
			(5)As of the date of the enactment of this
			 Act, there are 198 individuals detained at Guantanamo Bay.
			(6)These detainees
			 include terrorist trainers, terrorist financiers, bomb makers, Osama bin
			 Laden’s bodyguards, terrorist recruiters and facilitators, and would-be suicide
			 bombers.
			(7)Detainees
			 remaining at Guantanamo Bay fall into the following three categories:
				(A)Detainees who have
			 been cleared for release, but for whom the United States has not been able to
			 find a foreign country willing to accept them.
				(B)Detainees who have
			 been tried, had charges referred to trial, or are awaiting for referral to
			 trial, including for alleged violations of the law of war.
				(C)Detainees who
			 either pose a high threat to the United States or who have been placed in
			 preventive detention to stop them from returning to the battlefield.
				(8)Although 779 individuals have been
			 transferred to Guantanamo Bay since early 2002, the substantial majority of
			 Guantanamo Bay detainees have ultimately been transferred to a third country
			 for continued detention or release.
			(9)Since 2002, of the
			 779 total detainees, more than 550 have departed Guantanamo Bay for other
			 countries, including Albania, Afghanistan, Australia, Bangladesh, Bahrain,
			 Belgium, Denmark, Egypt, France, Iran, Iraq, Jordan, Kuwait, Kazakhstan, Libya,
			 Maldives, Mauritania, Morocco, Pakistan, Qatar, Russia, Saudi Arabia, Spain,
			 Sweden, Sudan, Tajikistan, Turkey, Uganda, the United Kingdom, United States,
			 and Yemen.
			(10)In the Department of State publication
			 entitled “Country Reports on Terrorism 2008”, printed on April 30, 2009, there
			 are listed 22 nations and regions that are considered to be terrorist safe
			 havens and 4 nations considered to be state sponsors of terrorism.
			(11)As of the date of
			 the enactment of this Act, individuals who were detained at Guantanamo Bay have
			 been transferred for detention or release to 4 of the 22 regions or nations
			 considered terrorist safe havens and 2 of the 4 nations listed as State
			 Sponsors of terrorism.
			(12)Iraq is recognized as a nation with
			 terrorist activity by the Department of State, and at least 7 individuals who
			 were detained at Guantanamo Bay have been transferred to or released into
			 Iraq.
			(13)Afghanistan is recognized as a terrorist
			 safe haven by the Department of State, and at least 199 individuals who were
			 detained at Guantanamo Bay have been transferred to or released into
			 Afghanistan.
			(14)Pakistan is
			 recognized as a terrorist safe haven by the Department of State, and at least
			 63 individuals who were detained at Guantanamo Bay have been transferred to or
			 released into Pakistan.
			(15)Iran is recognized as “the most active
			 state sponsor of terrorism” by the Department of State, and at least 2
			 individuals who were detained at Guantanamo Bay have been transferred to or
			 released into Iran.
			(16)Sudan is recognized as a state sponsor of
			 terrorism by the Department of State, and at least 9 individuals who were
			 detained at Guantanamo Bay have been transferred to or released into
			 Sudan.
			(17)Yemen is
			 recognized as a terrorist safe haven by the Department of State, and at least
			 21 individuals who were detained at Guantanamo Bay have been transferred to or
			 released into Yemen.
			(18)There are approximately 90 Yemeni nationals
			 who are detained at Guantanamo Bay as of the date of the enactment of this Act,
			 approximately 45 of which have been qualified for repatriation.
			(19)Said Ali al-Shihri, who is suspected of
			 involvement in the bombing of the United States Embassy in Yemen on September
			 17, 2008, was released from detention at Guantanamo Bay to Saudi Arabia in
			 2007, passed through a Saudi rehabilitation program, and has resurfaced as the
			 new deputy leader of al Qaeda in Yemen.
			(20)On December 25, 2009, there was an
			 attempted terrorist attack on American soil when Umar Farouk Abdulmutallab
			 detonated an explosive device that fortunately malfunctioned.
			(21)Al Qaeda in Yemen has declared that it
			 trained Abdulmutallab, who now has sworn charges against him, in terrorist
			 activity.
			(22)Although President Obama has temporarily
			 halted the transfer of Guantanamo Bay detainees to Yemen, detainees are still
			 permitted to be transferred to other nations recognized by the Department of
			 State as being complicit in terrorist activity, being that they are terrorist
			 safe havens or state sponsors of terrorism.
			(23)According to the Department of Defense
			 special report entitled “Ex-Guantanamo Detainees Who Have Returned to the
			 Fight” published on April 7, 2009, 14 percent of the former Guantanamo Bay
			 detainees have been confirmed or suspected of reengaging in terrorist
			 activities.
			(24)The special report also says “of the more
			 than 530 Guantanamo detainees transferred from Department of Defense custody at
			 Guantanamo Bay, 27 were confirmed and 47 were suspected of reengaging in
			 terrorist activity. Between December 2008 and March 2009, nine detainees were
			 added to the confirmed list, six of whom were previously on the suspected
			 list.”.
			(25)It has been reported that the recidivism
			 rate for Guantanamo Bay detainees that have been transferred or released from
			 the detention facility at Guantanamo Bay, Cuba, has risen from 14 percent to 20
			 percent since the special report was published.
			(26)The threat to the national security
			 interests of the United States and the welfare of its people is at a greater
			 risk when Guantanamo Bay detainees are transferred or released into nations
			 recognized as terrorist safe havens or state sponsors of terrorism.
			(27)The world is globally connected and mobile
			 and allows for the transport of individuals across national and international
			 boundaries with minimal or no supervision.
			3.Limitation on
			 transfer and release of individuals detained at Naval Station, Guantanamo Bay,
			 CubaNo individual who is
			 detained at Naval Station, Guantanamo Bay, Cuba, as of the date of the
			 enactment of this Act, may be transferred or repatriated, for the purposes of
			 release or detention, into a nation or region that is recognized by the
			 Department of State or the Department of Defense as a haven of any manner,
			 kind, or fashion for terrorist activity or that has been classified as a state
			 sponsor of terrorism.
		
